Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-2, 4-8 and 10-13 are pending. 

Response to Arguments

2.	Applicant’s arguments, see Remarks, filed 03/05/2021, with respect to the rejection(s) of claim(s) 1, 7 and 13 under 35 U.S.C. 103 as being unpatentable over Patil et al in view of BALIGH have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of under 35 U.S.C. 103 as being unpatentable over Patil et al in view of Kaur et al, US 2017/0142741 hereafter Kaur.

Claim Rejections - 35 USC § 103
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claim(s) 1-2, 5-8 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patil et al, US 2015/0215981 hereafter Patil in view of Kaur et al, US 2017/0142741.

As for claim 1, Patil discloses:
An information transmission method, applicable to a user equipment capable of using an air-interface link via a base station and a sidelink to perform data transmission with another user equipment (Patil, Fig. 1, [0008], [0062], [0068], [0069], claim 1, Using a connection/link with the base station and D2D communications/sidelink/D2D mode by the UE to perform data transmission with another UE), the information transmission method comprising: 
receiving, by the user equipment, indication information transmitted by a base station indicating that the user equipment is capable of using the sidelink in a case where the air-interface link is incapable of normally transmitting data (Patil, FIG. 1, 125, 105, 115, [0008], [0060], [0063], [0068], [0072], Receiving, by the UE, D2D/switching/resource parameters transmitted by the base station indicating that the UE is capable of using the D2D communications/sidelink/D2D mode in a case where the link/connection with the base station has imminent radio link failure/incapable of normally transmitting data. The Examiner interprets the D2D link/connection/mode to correspond to the sidelink and the link/connection to the base station to correspond to the air-interface link. Patil, Fig, 2. depicts links 125 from UE 115-b to base station 105-a to UE 115-c. The Examiner interprets this link to correspond to the “air-interface link”. Patil. Fig. 2, depicts link 125 directly connecting US 115-b to UE 115-c without passing thru base station 105-a. The Examiner this link to correspond to the “sidelink”) due to the user equipment out of the coverage of the base station (Patil, [0059], [0062], After/due to the UE leaving the coverage of base station the UE will switch to D2D communications Mode 3); and 
wherein the indication information includes one or more resources configured by the base station for the sidelink to perform the data transmission to the another user equipment (Patil, [0012], [0027], [0059], The pool of resources is conveyed in the indication received from the base station, the pool of resources is allocated/configured by the base station to perform D2D/direct communication with another UE); and
(Patil, [0059], [0062], [0068], claim 1, Using/switching to the D2D communications/sidelink/D2D mode by the UE to perform data transmission with the other UE in the case where the connection with the base station has imminent radio link failure/incapable of normally transmitting data) due to the user equipment out of the coverage of the base station (Patil, [0059], [0062], After/due to the UE leaving the coverage of base station the UE will switch to D2D communications Mode 3 with another UE).

Patil does not explicitly disclose receiving, by the user equipment, indication information transmitted by a base station indicating that the user equipment is capable of using the sidelink in a case where the air-interface link is incapable of normally transmitting data, switching from using the air-interface link to using the sidelink with the one or more resources by the user equipment to perform data transmission to the another user equipment in the case where the air-interface link is incapable of normally transmitting data due to the user equipment out of coverage of the base station. 

However, Kaur discloses receiving, by the user equipment, indication information transmitted by a base station indicating that the user equipment is capable of using the sidelink in a case where the air-interface link is incapable of normally transmitting data due to the user equipment out of coverage of the base station (Kaur, [0137], Receiving by the WTRU configuration parameters transmitted by the base station forwarded by the in-coverage D2D WTRU indicating the WRTU is capable of using D2D communications/link where in the cellular link is incapable of normally transmitting data due to the WTRU being out-of-coverage of the base station), switching from using the air-interface link to using the sidelink with the one or more resources by the user equipment to perform data transmission to the another user equipment in the case where the air-interface link is incapable of normally transmitting data due to the user equipment out of coverage of the base station (Kaur, FIG. 4, [0129], [0137], [0390], [0422], Switching to from the cellular link to the D2D link with one or more resources by the WTRU to perform D2D communication with another WTRU in the case where the cellular link is incapable of normally transmitting data due to the WTRU being out of coverage of the base station).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Patil with receiving, by the user equipment, indication information transmitted by a base station indicating that the user equipment is capable of using the sidelink in a case where the air-interface link is incapable of normally transmitting data due to the user equipment out of coverage of the base station, switching from using the air-interface link to using the sidelink with the one or more resources by the user equipment to perform data transmission to the another user equipment in the case where the air-interface link is incapable of normally transmitting data due to the user equipment out of coverage of the base station as taught by Kaur to improve user reachability and/or mobility. 

claim 2, Patil discloses:
The case where the air-interface link is incapable of normally transmitting data comprises that a radio link failure occurs in the air-interface link (Patil, [0060], The case where the link/connection with the base station will experience failure/incapable of normally transmitting data), or a connection reestablishment procedure is performed in the air-interface link, or a handover procedure is performed in the air-interface link (Patil, [0060], A failure/incomplete handover).

As for claim 5, Patil discloses:
Using the sidelink by the user equipment to perform data transmission with the another user equipment in the case where the air-interface link is incapable of normally transmitting data comprises: selecting, by an application layer of the user equipment, the air-interface link or the sidelink to transmit data in need of transmitting the data; and using, by an access layer of the user equipment, the sidelink to transmit the data in a case where the air-interface link is incapable of normally transmitting data and the application layer selects the air-interface link (Patil, [0059], [0078]-[0079], claim 11, Using the D2D communication by the UE to perform data communication with another UE in the case where the connection/link with the base station has imminent radio link failure/incapable of normally transmitting data, selecting/initiating by a an application of the UE the connection/link with the base station of the sidelink/D2D link for transmitting/communicating data and the user application selects).

As for claim 6, Patil discloses:
(Patil, [0018], A time period running).

As for claim 7, Patil discloses:
An information transmission apparatus (Patil, Fig5, 500, 405-a, 415-a, [0074], The UE including the transmitter and receiver), configured in a user equipment capable of using an air-interface link via a base station and a sidelink to perform data transmission to another user equipment (Patil, Fig. 1, [0008], [0062], [0068], [0069], claim 1, Using a connection/link with the base station and D2D communications/sidelink/D2D mode by the UE to perform data transmission with another UE),  the information transmission apparatus comprising: 
a memory that stores a plurality of instructions; and processor circuitry that couples to the memory and that is configured to execute the instructions to: (Patil, Fig. 5, 500, 405-a, 415-a, [0074], The UE including the transmitter/receiver including a processor and memory modules 410) configured to receive indication information transmitted by a base station indicating that the user equipment is capable of using the sidelink in a case where the air-interface link is incapable of normally transmitting data (Patil, [0008], [0060], [0063], [0068], [0072], Receiving, by the UE, D2D/switching/resource parameters transmitted by the base station indicating that the UE is capable of using the D2D communications/sidelink/D2D mode in a case where the link/connection with the base station has imminent radio link failure/incapable of normally transmitting data. The Examiner interprets the D2D link/connection/mode to correspond to the sidelink and the link/connection to the base station to correspond to the air-interface link. Patil, Fig, 2. depicts links 125 from UE 115-b to base station 105-a to UE 115-c. The Examiner interprets this link to correspond to the “air-interface link”. Patil. Fig. 2, depicts link 125 directly connecting US 115-b to UE 115-c without passing thru base station 105-a. The Examiner this link to correspond to the “sidelink”); wherein the indication information includes one or more resources configured by the base station for the sidelink (Patil, [0012], [0027], [0059], The pool of resources is conveyed in the indication received from the base station, the pool of resources is allocated/configured by the base station) and 
use the sidelink with the one or more resources to perform data transmission with the another user equipment in the case where the air-interface link is incapable of normally transmitting data (Patil, [0059], [0062], [0068], claim 1, Using/switching to the D2D communications/sidelink/D2D mode by the UE to perform data transmission with the other UE in the case where the connection with the base station has imminent radio link failure/incapable of normally transmitting data).

Patil does not explicitly disclose receiving, by the user equipment, indication information transmitted by a base station indicating that the user equipment is capable of using the sidelink in a case where the air-interface link is incapable of normally transmitting data, switching from using the air-interface link to using the sidelink with the one or more resources by the user equipment to perform data transmission to the another user equipment in the case where the air-interface link is incapable of normally transmitting data due to the user equipment out of coverage of the base station. 

However, Kaur discloses receiving, by the user equipment, indication information transmitted by a base station indicating that the user equipment is capable of using the sidelink in a case where the air-interface link is incapable of normally transmitting data due to the user equipment out of coverage of the base station (Kaur, [0137], Receiving by the WTRU configuration parameters transmitted by the base station forwarded by the in-coverage D2D WTRU indicating the WRTU is capable of using D2D communications/link where in the cellular link is incapable of normally transmitting data due to the WTRU being out-of-coverage of the base station), switching from using the air-interface link to using the sidelink with the one or more resources by the user equipment to perform data transmission to the another user equipment in the case where the air-interface link is incapable of normally transmitting data due to the user equipment out of coverage of the base station (Kaur, FIG. 4, [0129], [0137], [0390], [0422], Switching to from the cellular link to the D2D link with one or more resources by the WTRU to perform D2D communication with another WTRU in the case where the cellular link is incapable of normally transmitting data due to the WTRU being out of coverage of the base station).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Patil with receiving, by the user equipment, indication information transmitted by a base station indicating that the user equipment is capable of using the sidelink in a case where the air-interface link is incapable of normally transmitting data due to the user equipment out of coverage of 

As for claim 11, Patil discloses:
Using the sidelink by the user equipment to perform data transmission with the another user equipment in the case where the air-interface link is incapable of normally transmitting data comprises: selecting, by an application layer of the user equipment, the air-interface link or the sidelink to transmit data in need of transmitting the data; and using, by an access layer of the user equipment, the sidelink to transmit the data in a case where the air-interface link is incapable of normally transmitting data and the application layer selects the air-interface link (Patil, [0059], [0078]-[0079], claim 11, Using the D2D communication by the UE to perform data communication with another UE in the case where the connection/link with the base station has imminent radio link failure/incapable of normally transmitting data, selecting/initiating by a an application of the UE the connection/link with the base station of the sidelink/D2D link for transmitting/communicating data and the user application selects).

As for claim 8, Patil discloses:
The case where the air-interface link is incapable of normally transmitting data comprises that a radio link failure occurs in the air-interface link (Patil, [0060], The case where the link/connection with the base station will experience failure/incapable of normally transmitting data), or a connection reestablishment procedure is performed in the air-interface link, or a handover procedure is performed in the air-interface link (Patil, [0060], A failure/incomplete handover).

As for claim 12, Patil discloses:
The case where the air-interface link is incapable of normally transmitting data comprises that a timer T310 or T311 is running, or a timer T301 is running, or a timer T304 is running (Patil, [0018], A time period running).

As for claim 13, Patil discloses:
A communication system, comprising a first user equipment and a second user equipment capable of using an air-interface link and a sidelink to perform data transmission (Patil, Fig. 1, [0008], [0062], [0068], [0069], claim 1, Using a connection/link with the base station and D2D communications/sidelink/D2D mode by the UE to perform data transmission with another UE),  the communication system further comprising: 
a base station (Patil, Fig, 1, 105, [0051], The base station) configured to transmit indication information to the first user equipment indicating that the first user equipment is capable of using the sidelink in a case where the air-interface link is incapable of normally transmitting data (Patil, [0008], [0060], [0063], [0068], [0072], A base station to transmit D2D/switching/resource parameters transmitted by the base station indicating that the UE is capable of using the D2D communications/sidelink/D2D mode in a case where the link/connection with the base station has imminent radio link failure/incapable of normally transmitting data. The Examiner interprets the D2D link/connection/mode to correspond to the sidelink and the link/connection to the base station to correspond to the air-interface link. Patil, Fig, 2. depicts links 125 from UE 115-b to base station 105-a to UE 115-c. The Examiner interprets this link to correspond to the “air-interface link”. Patil. Fig. 2, depicts link 125 directly connecting US 115-b to UE 115-c without passing thru base station 105-a. The Examiner this link to correspond to the “sidelink”) due to the user equipment out of the coverage of the base station (Patil, [0059], [0062], After/due to the UE leaving the coverage of base station the UE will switch to D2D communications Mode 3); and
wherein, the first user equipment is configured to use the sidelink to perform data transmission with the second user equipment in the case where the air-interface link is incapable of normally transmitting data (Patil, [0059], [0062], [0068], claim 1, Using/switching to the D2D communications/sidelink/D2D mode by the UE to perform data transmission with the other UE in the case where the connection with the base station has imminent radio link failure/incapable of normally transmitting data) due to the user equipment out of the coverage of the base station (Patil, [0059], [0062], After/due to the UE leaving the coverage of base station the UE will switch to D2D communications Mode 3 with another UE).

Patil does not explicitly disclose receiving, by the user equipment, indication information transmitted by a base station indicating that the user equipment is capable of using the sidelink in a case where the air-interface link is incapable of normally 

However, Kaur discloses receiving, by the user equipment, indication information transmitted by a base station indicating that the user equipment is capable of using the sidelink in a case where the air-interface link is incapable of normally transmitting data due to the user equipment out of coverage of the base station (Kaur, [0137], Receiving by the WTRU configuration parameters transmitted by the base station forwarded by the in-coverage D2D WTRU indicating the WRTU is capable of using D2D communications/link where in the cellular link is incapable of normally transmitting data due to the WTRU being out-of-coverage of the base station), switching from using the air-interface link to using the sidelink with the one or more resources by the user equipment to perform data transmission to the another user equipment in the case where the air-interface link is incapable of normally transmitting data due to the user equipment out of coverage of the base station (Kaur, FIG. 4, [0129], [0137], [0390], [0422], Switching to from the cellular link to the D2D link with one or more resources by the WTRU to perform D2D communication with another WTRU in the case where the cellular link is incapable of normally transmitting data due to the WTRU being out of coverage of the base station).



As for claim 15, Patil discloses:
The case where the air-interface link is incapable of normally transmitting data comprises that a radio link failure occurs in the air-interface link (Patil, [0060], The case where the link/connection with the base station will experience failure/incapable of normally transmitting data), or a connection reestablishment procedure is performed in the air-interface link, or a handover procedure is performed in the air-interface link (Patil, [0060], A failure/incomplete handover).

4.	Claims 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patil et al, US 2015/0215981 in view of Kaur et al, US 2017/0142741 as applied to claims 1 and 7 above, and further in view of ERICSSON, “V2X Path Selection", Agenda .  

As for claim 4, Patil discloses:
Using the sidelink by the user equipment to perform data transmission with the another user equipment in the case where the air-interface link is incapable of normally transmitting data (Patil, [0059], [0062], [0068], claim 1, Using/switching to the D2D communications/sidelink/D2D mode by the UE to perform data transmission with the other UE in the case where the connection with the base station has imminent radio link failure/incapable of normally transmitting data) comprises: selecting the sidelink by the application layer of the user equipment to transmit data in need of transmitting the data (Patil, [0059], [0078]-[0079], claim 11, Selecting/initiating by a an application of the UE the connection/link with the base station of the sidelink/D2D link for transmitting/communicating data and the user application selects).

The combination of Patil and Kaur does not explicitly disclose notifying, by an access layer of the user equipment to an application layer of the user equipment, information indicating that the air-interface link is incapable of normally transmitting data; selecting the sidelink by the application layer of the user equipment to transmit data in need of transmitting the data; and using the sidelink by the access layer of the user equipment to transmit the data according to the selection of the application layer.

(R2-164113, “observation 1”, page 2, Section 5, “Mobility”, lines 10-38, Notifying, by lower layers of the UE at an application layer of the UE, information indicating the link is unsuccessful/incapable of communication, selecting by the application a path/link for transmitting data and using the selected link that was selected by the application layer for transmitting data by the lower layer. The Examiner interprets the access layer to correspond to the lower layer).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Patil and Kaur with notifying, by an access layer of the user equipment to an application layer of the user equipment, information indicating that the air-interface link is incapable of normally transmitting data; selecting the sidelink by the application layer of the user equipment to transmit data in need of transmitting the data; and using the sidelink by the access layer of the user equipment to transmit the data according to the selection of the application layer as taught by R2-164113 to provide more efficient path switching. 

As for claim 10, Patil discloses:
(Patil, [0059], [0062], [0068], claim 1, Using/switching to the D2D communications/sidelink/D2D mode by the UE to perform data transmission with the other UE in the case where the connection with the base station has imminent radio link failure/incapable of normally transmitting data) comprises: selecting the sidelink by the application layer of the user equipment to transmit data in need of transmitting the data (Patil, [0059], [0078]-[0079], claim 11, Selecting/initiating by a an application of the UE the connection/link with the base station of the sidelink/D2D link for transmitting/communicating data and the user application selects).

The combination of Patil and Kaur does not explicitly disclose notifying, by an access layer of the user equipment to an application layer of the user equipment, information indicating that the air-interface link is incapable of normally thjm ransmitting data; selecting the sidelink by the application layer of the user equipmdxhjment to transmit data in need of transmitting the data; and using the sidelink by the amhmjccess layer of the user equipment to transmit the data according to the selection of the application layer.

However, R2-164113 discloses notifying, by an access layer of the user equipment to an application layer of the user equipment, information indicating that the air-interface link is incapable of normally transmitting data; selecting the sidelink by the application layer of the user equipment to transmit data in need of transmitting the data; (R2-164113, “observation 1”, page 2, Section 5, “Mobility”, lines 10-38, Notifying, by lower layers of the UE at an application layer of the UE, information indicating the link is unsuccessful/incapable of communication, selecting by the application a path/link for transmitting data and using the selected link that was selected by the application layer for transmitting data by the lower layer. The Examiner interprets the access layer to correspond to the lower layer).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Patil and Kaur with notifying, by an access layer of the user equipment to an application layer of the user equipment, information indicating that the air-interface link is incapable of normally transmitting data; selecting the sidelink by the application layer of the user equipment to transmit data in need of transmitting the data; and using the sidelink by the access layer of the user equipment to transmit the data according to the selection of the application layer as taught by R2-164113 to provide more efficient path switching. 

Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ribeiro et al, US 2010/0261469 paragraph [0057] discloses a BS interface module  may be configured to handover one or more of the D2D UE and the .

6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469